SWIFT, J., dissenting: Respondent argues that his litigating positions on the substantive issue in this case were not unreasonable. He makes the following two arguments: (1) It was not unreasonable for him to rely on the Durovic line of cases, and (2) it was not unreasonable for him to assert that certain audit examination documents and the notice of deficiency constituted a “return” for purposes of section 6013. Judge Chabot’s dissenting opinion explains why respondent’s first argument is correct. The recent opinion of the 10th Circuit in Smalldridge v. Commissioner, 804 F.2d 125 (10th Cir. 1986), is particularly relevant to the correctness of respondent’s second argument. In that case, the 10th Circuit held that audit examination documents similar to those in the record herein constituted a “return” for purposes of section 6013. An examination report and a notice of deficiency were in the record in Smalldridge. An examination report, dummy returns, and a notice of deficiency are part of the record in this case. In light of this recent Court of Appeals opinion upholding respondent’s argument on the underlying issue, there is no justification for a finding that respondent was unreasonable in making the same argument before us. In my opinion, neither of respondent’s litigating positions in this case was unreasonable. Parker, J., agrees with this dissent.